     Case: 1:16-cv-07915 Document #: 231 Filed: 01/31/19 Page 1 of 3 PageID #:1790




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JASON GONZALES,                                      )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   ) Case No. 16-CV-7915
                                                     )
MICHAEL J. MADIGAN, FRIENDS OF                       )
MICHAEL J. MADIGAN, 13TH WARD                        ) Judge: Matthew F. Kennelly
DEMOCRATIC ORGANIZATION, SHAW                        )
DECREMER, SILVANA TABARES, JOE                       )
BARBOSA, and GRASIELA RODRIGUEZ,                     )
                                                     )
        Defendants.                                  )


      DEFENDANTS’ AGREED MOTION FOR ENTRY OF PROTECTIVE ORDER

        Defendants Michael J. Madigan, Friends of Michael J. Madigan, and 13th Ward

Democratic Organization (collectively hereinafter “Defendants”), by and through their

undersigned attorneys, respectfully move this Honorable Court, pursuant to Federal Rule of Civil

Procedure 26(c), for entry of Defendants’ Agreed Protective Order to govern the inspection of

the premises at 6500 South Pulaski Road and 6014 South Central Avenue (“Inspection”) and the

photographs taken and measurements established during the Inspection, and, in support thereof,

Defendants state as follows:

        1.      Inspection commenced and concluded on January 29, 2019.

        2.      Prior to Inspection, Defendants and Plaintiff agreed to a protective order as to the

use of the photographs taken and measurements established during Inspection.

        3.      Pursuant to this Court’s standing order, Defendants electronically submitted their

agreed proposed protective order to the Court.




                                                                                     303169299v2 1002097
   Case: 1:16-cv-07915 Document #: 231 Filed: 01/31/19 Page 2 of 3 PageID #:1791




       4.      Federal Rule of Civil Procedure 26(c)(1) allows this Court, for good cause, to

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense, including forbidding inquiry into certain matters, and/or limiting the scope of

disclosure or discovery to certain matters, and/or requiring that a deposition be sealed and

opened only on court order. The Supreme Court has recognized that Fed. R. Civ. P. 26(c) allows

for protection from annoyance and embarrassment, and while Rule 26(c) does not contain a

specific reference to privacy, privacy is “implicit in the broad purpose and language of the Rule.”

Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33 (1984) at 35, n.21.

       5.      The photographs taken and measurements established during Inspection require

additional protections due to privacy concerns. The First Amendment privilege protects political

organizations from discovery that would infringe on their associational rights. In re Heartland

Institute, No. 11 C 2240, 2011 U.S. Dist. LEXIS 51304, at *5-6 (N.D. Ill. May 13, 2011).

   6. Therefore, Defendants request entry of their agreed proposed protective order.

   7. Plaintiff is in agreement with Defendants’ proposed protective order.



       WHEREFORE, Defendants respectfully request that this Honorable Court enter their

agreed proposed protective order and for any further relief this Court deems appropriate.



Date: January 31, 2019                               Respectfully submitted,

                                                     DEFENDANT MICHAEL J. MADIGAN,

                                                     By: /s/ Vincent Michael Rizzo
                                                     One of his attorneys




                                                 2
                                                                                    303169299v2 1002097
   Case: 1:16-cv-07915 Document #: 231 Filed: 01/31/19 Page 3 of 3 PageID #:1792




Robert T. Shannon
Adam R. Vaught
Vincent M. Rizzo
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500
Chicago, Illinois 60606
Telephone: 312-704-3000
vrizzo@hinshawlaw.com
Attorneys for Michael J. Madigan


                                                 DEFENDANTS FRIENDS OF MICHAEL
                                                 J. MADIGAN AND 13TH WARD
                                                 DEMOCRATIC ORGANIZATION,

                                                 By: /s/ Michael J. Kasper
                                                 One of their attorneys

Michael J. Kasper
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3292
mjkasper60@mac.com
Attorney for Friends of Michael J. Madigan
and 13th Ward Democratic Organization




                                             3
                                                                             303169299v2 1002097
